J-S10045-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                     Appellee            :
                                         :
                v.                       :
                                         :
 VICTOR BLANT                            :
                                         :
                     Appellant           :        No. 2425 EDA 2018

             Appeal from the PCRA Order Entered July 30, 2018
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-1011251-1994


BEFORE:    GANTMAN, P.J.E., STABILE, J., and COLINS*, J.

MEMORANDUM BY GANTMAN, P.J.E.:                       FILED APRIL 09, 2019

     Appellant, Victor Blant, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which denied his serial petition

brought pursuant to the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A.

§§ 9541-9546. We affirm.

     In its opinion, the PCRA court fully and correctly sets forth the relevant

facts and procedural history of this case.   Therefore, we have no need to

restate them.

     Appellant raises one issue for our review:

          DID PCRA COURT COMMIT REVERSIBLE LEGAL ERROR
          WHEN IT DENIED [APPELLANT’S] PCRA PETITION WHEN IT
          DID NOT RECOGNIZE THAT A BRADY VIOLATION DOES
          EXIST  IN   [APPELLANT’S]  2ND   DEGREE    MURDER
          CONVICTION AND THAT RULINGS IN DENNIS V.
          SECRETARY, PA DEPARTMENT OF CORRECTIONS, AND
          COMMONWEALTH V. BURTON QUALIFY [APPELLANT]
          FOR PCRA RELIEF REQUESTED, AND THAT PCRA PETITION
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S10045-19


         SHOULD NOT HAVE BEEN TIME BARRED?

(Appellant’s Brief at 5).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error. Commonwealth v. Conway,

14 A.3d 101, 109 (Pa.Super. 2011), appeal denied, 612 Pa. 687, 29 A.3d 795

(2011). This Court grants great deference to the findings of the PCRA court if

the record contains any support for those findings. Commonwealth v. Boyd,

923 A.2d 513, 515 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932 A.2d

74 (2007).     We give no such deference, however, to the court’s legal

conclusions.   Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa.Super.

2012). Further, a petitioner is not entitled to a PCRA hearing as a matter of

right; the PCRA court can decline to hold a hearing if there is no genuine issue

concerning any material fact, the petitioner is not entitled to PCRA relief, and

no purpose would be served by any further proceedings. Commonwealth v.

Wah, 42 A.3d 335, 338 (Pa.Super. 2012); Pa.R.Crim.P. 907.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Genece E.

Brinkley, we conclude Appellant’s issue merits no relief.      The PCRA court

opinion comprehensively discusses and properly disposes of the case. (See

PCRA Court Opinion, filed October 31, 2018, at 2-5) (finding: Appellant failed

to support his claims of undisclosed plea deals with certain witnesses in


                                     -2-
J-S10045-19


exchange for their testimony; absent more, mere attachment of court

summaries, sentencing orders, and docket sheets pertaining to three

witnesses proved only that witnesses had criminal matters disposed of around

time of Appellant’s trial but did not prove dispositions were favorable or in

compensation for witnesses’ testimony against Appellant; allegation of

undisclosed deals was patent speculation; moreover, Appellant was aware at

his trial that these witnesses had open criminal matters; Appellant failed to

articulate any efforts he made before 2016 to obtain public records of these

witnesses; waiting for nearly two decades to take action was not due diligence

and is fatal to Appellant’s attempt to satisfy exception to PCRA time bar). The

record supports the PCRA court’s decision. Accordingly, we affirm based on

the PCRA court opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/9/19




                                     -3-
  )
  )
  )                                                                                                           Circulated 03/13/2019 04:06 PM
  J

  )

  '..
  ,.
  J
                                              COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                                                 FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
. l
                                                         . CRIMINAL TRIAL DIVISION
  '
        ',,'

                                                                                 fcP-51..C.R-1011251·1994 Comm. v. Blanl, Victor\
                       ----------------------·                                                               · Opinion           -

                           COMMONWEALTH OF PE����L.__
                                                                        FILeolN
                                                                    SUPERIOR COURT                      11111111111 IIH 1111
                                            v.                                                  l. ·- --- -- 8186384291         �
                                                                      DECJ r201a
                           VICTOR BLANT                                                          CP�Sl-CR-10112S1M19�4
                                                                   EASTERN DISTRICT              2425 EDA 2018

                                                                              OPINION

                           GENECE E. BRINKLEY, J.                                                Date: October 31, 2018

                                   This appeal comes before the Superior Court following the dismissal of a Post Conviction

                           Relief Act ("PCRA'')1 petition filed on April 13, 2017. On July 30, 2018, this court dismissed his

                           PCRA petition for the reasons set forth below.

                               I. PROCEDURAL HISTORY

                                   Victor Blant (hereinafter referred to as "Petitioner") was arrested and subsequently charged in

                           connection with the 1994 robbery and fatal shooting of Anthony Walker. On November 1, 1995;

                           following � jury trial presided over by the Honorable Robert A. Latrone, Petitioner was convicted of

                           second-degree murder, robbery, possession of an instrument of crime, and criminal conspiracy. On

                           January 4, 1996, the trial court sentenced Petitioner to an aggregate term of life imprisonment.

                       Following a direct appeal, the .superior Court affirmed the judgment of sentence in part on January 31,

                           1997.2 The Pennsylvania .supreme Court denied Petitioner's petition for allowance of appeal on June
                       .
                           i4, 1997.3




                           1
                             42 Pa. Cons. Stat,§§ 9541-9546.
                           2
               ·             Commonwealth v.Blant, 698 A.2d I 05 (Pa. Super. 1997) (table).
                   ·
                           3
                             Commonwealth v. Blant, 698 A.2d 63 (Pa. 1997) (table).
                                                                                       1
             Petitioner filed his first pro se PCRA petition on October 15, 1997. Counsel was appointed and

-. subsequently filed a Turner/Finley "no-merit" letter.4 The PCRA court denied relief on August 25,

  1998. Petitioner did not file   an appeal to the Superior Court.
             Petitioner was subsequently unsuccessful in obtaining collateral relief through serial petitions

  filed in 1999s and 2012.6

             .On April 13, 2017, Petitioner filed the instant prose PCRA petition, his fourth. Pursuant to

  Pennsylvania Rule of Criminal Procedure 907, Petitioner was served notice of the PCRA court's

  intention to dismiss his petition on April 26, 2018. Petitioner submitted a response to the Rule 907

  notice on May 8, 2018. On July 30, 2018, the PCRA court dismissed his petition as untimely without

 ; .excepticn, On August 8, 2018, the instant notice of appeal was timely filed to the Superior Court.

       II.     DiSCUSSION

             Petitioner's current PCRA petition seeking relief on the basis of newly-discovered Brad/

  evidence was untimely filed and none of the exceptions to the time-bar are applicable. The timeliness

 • of a PCRA petition is a jurisdictional requisite. Commonwealth v. Robinson, 12 A.3d 477 (Pa. Super.

  2011). A PCRA petition, including a second or subsequent petition, shall be filed within one year of

  the date the underlying judgment becomes final. 42 Pa. Cons. Stat. § 9545(b)(l). A judgment is

  deemed final "at the conclusion of direct review, including discretionary review in the Supreme Court

. "oftheUnited States and the Supreme Court of Pennsylvania, or at the expiration of time for seeking

  the review." Id. § 9545(b)(3).'

                 .
             Petitioner's judgment   of sentence became final for PCRA purposes on or about September 22,
   I 997, ninety days after the Pennsylvania Supreme Court denied allocatur and the time to file a petition

  for writ of certiorari to the United States Supreme Court expired. See id.; U.S. Sup. Ct. R. 13. His.pro

  ·
   4
    Commonweallh v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en
  bane). ·
  s Commonwealth v.Blant, 852 A.2d 1243 (Pa. Super. 2004) (table).
  6
    Commonwealth v.Blanl, 170 A.3d 1255 (Pa. Super. 2017) (table),
  7 Brady v. Maryland, 373 U.S. 83 (1963).

                                                          2.
      se petition, filed on April 13, 2017 (including supplemental petitions), was. therefore untimely by

      approximately nineteen years. See 42 Pa. Cons. Stat. § 9545(b)(l) .

. : . . . · Despite the one-year deadline, the PCRA permits the late filing of a petition where a petitioner

   . alleges and proves one of three narrow exceptions to the mandatory time-bar under 42                    Pa. Cons. Stat. §
      9545(b)(l)(i)·(iii). To invoke an exception, a petition must plead and prove:

                 (i) the failure to raise the claim previously was the result of interference by government
                 officials with the presentation of the claim in violation of the Constitution or laws of this
            .. : Commonwealth or the Constitution or laws of the United States;

              (ii) the facts upon which the claim is predicated were unknown to the petitioner and could not
              have been ascertained by the exercise of due diligence; or

              (iii) the right asserted is a constitutional right that was recognized by the Supreme Court of the
              United States or the Supreme Court of Pennsylvania after the time period provided in this
              section and has been held by that court to apply retroactively.

      Id § 9545(b)(1 )(i)-(iii).

           · In an attempt to satisfy the previously-unknown fact exception, § 9545(b)(l)(ii),8 Petitioner

      claimed that he recently discovered that the prosecutor entered into undisclosed deals with witnesses

      Jonathan Walker, Jennell Shelton, and Will Huggins to testify in Petitioner's case in exchange for

      special consideration, including immunity. See PCRA petition, 4/13/17 at 4. In support of his claim..

      Petitioner appended court summaries, sentencing orders, and docket sheets pertaining to the three

      witnesses. See id at Exhibits 2-4.

              Petitioner's attachment of public court documents did not prove the underlying 'fact' of secret

      agreements for purposes of subsection 9545(b)(l)(ii). Petitioner is correct that the witnesses had

      criminal matters that were disposed on or around the time of Petitioner's trial. See id Addltionally, the

      court documents detailed the witnesses' entrance into guilty pleas on some charges as well as the

      8
  ·   The timeliness exception set forth in Secticn 9545(b)(l)(ii) requires a petitioner to demonstrate he did not know the facts
. · upon which he based his petition and could not have learned those facts earlier by the exercise of due diligence.
    Commonwealth v. Bennett, 930 A.2d 1264, 1271 (Pa. 2007). Due diligence demands that the petitioner take reasonable
    steps to protect his own interests. Commonwealth v. Carr, 768 A.2d 1164, 1168 (Pa. Super. 2001). A petitioner must
    explain why he could not have learned the new fact(s) earlier with the exercise of due diligence. Commonwealth v.
    Breakiron, 781 A.2d 94, 98 (Pa. 2001).
                                                                 3
       Commonwealth's decision to nolle pros others. See PCRA petition, 4/13/17 at Exhibits 2·4. However,

       despite the lack of evidence pertaining to the prosecutorial merits of any of the witnesses' respective

   . cases, Petitioner surmised thatthe dispositions were
                                                      .
                                                          favorable to them. See id. at 14�16. Petitioner
                                                                                                 .
                                                                                                          then

       concluded that the favorableness invariably resulted from agreements to recompense the witnesses for

       testifying against him. See id. Contrary to Petitioner's argument, the court documents reveal nothing ·

       about the series of events which led to the dispositions of the witnesses' cases. Thus, Petitioner's .

. .: -conclusion regarding the existence of undisclosed deals was patently speculative. ·
. ·....


                  Even if Petitioner substantiated the 'fact' that the prosecutor entered into secret deals with the

       witnesses, he failed to demonstrate that the court documents, most publicly available for over twenty

       years, were previously unascertainable. While Petitioner is correct that the public record presumption

       does not apply to pro se prisoner petitioners for purposes of subsection 9545(b)(l)(ii), see

       Commonwealth v. Burton, 158 A.3d 618 (Pa. 2017), he still maintained the burden of demonstrating · ·
       due diligence.

                  DUQng the time of his trial in 1995, Petitioner was aware that these same witnesses had open

       criminal cases. See id at 23. Petitioner also averred that one of the witnesses, Shelton, testified to

       being a party to a deal. See id at 19. Despite suspecting the existence of at least one possible plea deal

       in 1995, Petitioner claimed that the court documents were nevertheless unascertainable until his sister,

       Latoya, mailed them to him; at his request,. in 2017. See id. at 6, 43 (unpaginated). Petitioner failed,

   :
       however,
       .... . '
                to .even articulate, much less evidence, any specific efforts made prior to 20rt to obtain the

       public court records. Instead, Petitioner simply claimed that he has tried for years to search for

       evidence of deals. See PCRA petition, 4/13/17 at 6. Petitioner also failed to demonstrate, in the

       alternative, that waiting more. than two decades to take action constituted a reasonable tactic. These

       ·deficiencies were fatal to Petitioner's attempt to satisfy the due-diligence prong of subsection

       9545(b)(l)(ii).

                                                              4
't   t   .,




              III. CONCLUSION

                 This court has evaluated a serial PCRA petition filed by Mr. Blant. Petitioner failed, however,

          to plead and prove an exception to the PCRA's timeliness provision. Accordingly, for the reasons

          stated herein, the decision of the court dismissing his PCRA petition should be affirmed.




                                                                 BY THE COURT:




                                                             5